UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-140645 TONGJI HEALTHCARE GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 99-0364697 Stateorotherjurisdictionof Incorporationororganization (I.R.S.Employer IdentificationNo.) No. 5 Beiji Road Nanning, Guangxi, People’s Republic of China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code011-86-771-2020000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value per share 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yesx No Note– Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesx No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. The aggregate market value of the voting and non-voting common stock of the issuer held by non-affiliates as ofJune 30, 2015 was approximately $853,242.45 (5,688,283 shares of common stock held by non-affiliates)based upon a closing price of the common stock of $0.15 as quoted by OTCQB on June 30, 2015. Note.—If a determination as to whether a particular person or entity is an affiliate cannot be made without involving unreasonable effort and expense, the aggregate market value of the common stock held by non-affiliates may be calculated on the basis of assumptions reasonable under the circumstances, provided that the assumptions are set forth in this Form. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.¨ Yes¨ No (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. AsofApril 14, 2016, there are 15,812,191 shares of common stock, par value $0.001 issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). 2 Table of Contents PART I Page Item 1. Business 4 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 9 Item 2. Properties. 9 Item 3. Legal Proceedings. 10 Item 4. Mine Safety Disclosures. 10 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 10 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 8 Financial Statements and Supplementary Data. 17 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 33 Item 9A. Controls and Procedures. 33 Item 9B. Other Information. 34 PART III Item 10. Directors, Executive Officers, and Corporate Governance. 35 Item 11. Executive Compensation. 39 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 40 Item 13. Certain Relationships and Related Transactions, and Director Independence. 42 Item 14. Principal Accountant Fees and Services. 42 PART IV Item 15. Exhibits, Financial Statement Schedules. 43 3 PART I Cautionary Statement Regarding Forward Looking Statements The discussion contained in this Annual Report on Form 10-K contains “forward-looking statements” within the meaning of Section 27A of the United States Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the United States Securities Exchange Act of 1934, as amended, or the Exchange Act. Any statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and may be forward-looking. These statements are often, but not always, made through the useof words or phrases like “anticipate,” “estimate,” “plans,” “projects,” “continuing,” “ongoing,” “target,” “expects,” “management believes,” “we believe,” “we intend,” “we may,” “we will,” “we should,” “we seek,” “we plan,” the negative of those terms, and similar words or phrases.We base these forward-looking statements on our expectations, assumptions, estimates and projections about our business and the industry in which we operate as of the date of this Form 10-K. These forward-looking statements are subject to a number of risks and uncertainties that cannot be predicted, quantified or controlled and that could cause actual results to differ materially from those set forth in, contemplated by, or underlying the forward-looking statements. Statementsin this Form 10-K describe factors, among others, that could contribute to or cause these differences. Actual results may vary materially from those anticipated, estimated, projected or expected should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect. Because the factors discussed in this Form 10-K could cause actual results or outcomes to differ materially from those expressed in any forward-looking statement made by us or on our behalf, you should not place undue reliance on any such forward-looking statement. New factors emerge from time to time, and it is not possible for us to predict which will arise. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statement. Except as required by law, we undertake no obligation to publicly revise our forward-looking statements to reflect events or circumstances that arise after the date of this Form 10-K or the date of documents incorporated by reference herein that include forward-looking statements. Item 1.Business History Nanning Tongji Hospital, Inc.("NTH" or “Tongji Hospital”) was established in Nanning, Guangxi province of the People’s Republic of China ("PRC") by Nanning Tongji Medical Co. Ltd. and an individual on October 30, 2003. NTH is an assigned hospital for medical insurance in both the city of Nanning and the province of Guangxi. NTH specializes in the areas of internal medicine, surgery, gynecology, pediatrics, emergency medicine, ophthalmology, medical cosmetology, rehabilitation, dermatology, otolaryngology, traditional Chinese medicine, medical imaging, anesthesia, acupuncture, physical therapy, health examination, and prevention. On December 19, 2006, the officers of NTH established Tongji Healthcare Group, Inc., a Nevada corporation (the "Company"), and Tongji, Inc., a Colorado corporation ("Tongji"), a wholly owned subsidiary of the Company. The Company was authorized to issue 50,000,000 shares of common stock and 20,000,000 shares of preferred stock both with a par value of $0.001. On December 27, 2006, Tongji acquired 100% of the equity in NTH pursuant to an Agreement and Plan of Merger. The Company issued 15,652,557 shares of its common stock to the shareholders of NTH in exchange for 100% of the issued and outstanding shares of NTH. Accordingly, NTH became the wholly owned subsidiary of Tongji. In March, 2011, Tongji was dissolved pursuant to the laws of Colorado. Unless otherwise provided, references to the “Company” shall hereinafter include the Company and NTH. 4 Item 1.Business - continued Corporate Structure Our present corporate structure is as follows: Our Business We operate Tongji Hospital, a general hospital with 105licensed beds. Tongji Hospital offers care and treatment in the areas of internal medicine, surgery, gynecology, pediatrics, emergency medicine, ophthalmology, medical cosmetology, rehabilitation, dermatology, otolaryngology, traditional Chinese medicine, medical imaging, anesthesia, acupuncture, physical therapy, health examination, prevention, and emergency care. Our emergency room is open 24 hours a day and all of our rooms are air conditioned. Tongji Hospital is certified as a provider of Medicare services by the Nanning municipal government and the Guangxi provincial government. Our Medicare agreements with the Nanning municipal government and the Guangxi provincial government require that we adhere to prescribed standards for patient care and treatment. Maintaining the qualifications for acceptance of Medicare patients is very important as revenue from Medicare patients accounted for 41% of total hospital income in 2015. The Medicare accreditation is valid for only one year and must be renewed on an annual basis. Because we maintain a facility in excess of 100 beds, we must register with and maintain an operating license from the local Administration of Health. We are subjected to review by the local Administration of Health at least once every three years. If we fail to meet their standards, our license may be revoked. We are also obligated to provide free services or dispatch our physicians or employees in the event of a need for public assistance. Currently, we dedicate a very small percentage of our resources to providing free public services. As is common in China, we generate revenues from providing both medical treatment and the sale of drugs and medications. Approximately 2% of the drugs and medications we use in the hospital and sell to our patients in 2015 are purchased from Guangxi Tongji Medicine Co., Ltd., a related company controlled by our Chief Executive Officer, Yunhui Yu, at prevailing market prices pursuant to a supply contract. The rest are from around 28 different suppliers, three of which accounted for more than 50% of our total purchases in 2015. We generate revenues from individuals as well as third-party payers, including PRC government programs and insurance providers, under which the hospital is paid based upon several methodologies including established charges, the cost of providing services, predetermined rates per diagnosis, fixed per diem rates or discounts from established charges. Revenues are recorded at net amounts due from patients, third-party payers and others for healthcare services provided at the time the service is provided. Revenues from pharmaceutical drug sales are recognized upon the drug being administered to a patient or at the time a prescription is filled for a patient with an executed prescription slip by a registered physician. 5 Item 1.Business - continued Revenues are recorded at net amounts due from patients and government Medicare funds. The Company's accounting system calculates the expected amounts payable by the government Medicare funds. The Company bills for services provided to Medicare patients through a medical card (the US equivalentof an insurance card). The Company normally receives 90% of the billed amount within 90 days with the remaining 10% upon the Company’s reconciliation by the end of the year. Historically, there have been no significant differences between the amounts the Company bills the government Medicare funds and the amounts collected from the Medicare funds. Some differences exist in the Medical System between the U.S. and China. In the United States, most hospitals have contracts with health insurance companies which provide that patients with health insurance will be charged reduced rates for healthcare services. Reduced rates are also charged for Medicare and Medicaid patients. Although the patient is billed for the services provided by the hospital at the higher rate normally charged to patients without insurance, the amount billed is reduced by the charges paid by the insurance carrier and by the difference (sometimes known as the "contractual allowance") between the normal rate for the services and the reduced rate which the hospital estimates it will receive from Medicare, Medicaid and insurance companies. For financial reporting purposes, hospitals in the United States record revenues based on established billing rates less adjustments for contractual allowances. Revenues are recorded based on the amounts due from the patients and third-party payers, including federal and state agencies (under the Medicare and Medicaid programs) managed care health plans, health insurance companies, and employers. Estimates of contractual allowances under third-party payer arrangements are based upon the payment terms specified in the related contractual agreements. Third-party payer contractual payment terms are generally based upon predetermined rates per diagnosis, per diem rates, or discounted fee-for-service rates. Due to the complexities involved in determining the amounts ultimately due under reimbursement arrangements with a large number of third-party payers, which are often subject to interpretation, the reimbursement actually received by U.S. hospitals for health care services is sometimes different from their estimates. In contrast, private medical insurance is not generally available to the Chinese population and as a result services and medications provided by our hospital are usually paid for in cash or by the Medicare agencies of the Nanning municipal government and the Guangxi provincial government. Our billing system automatically calculates the reimbursements to which we are entitled based on regulations promulgated by the Medicare agencies. We bill the Medicare agencies directly for services provided to patients covered by the Medicare programs. Since we bill the Medicare agencies directly, our gross revenues are not reduced by contractual allowances. We only deal with the Nanning municipal and the Guangxi provincial Medicare agencies, and we are familiar with their regulations pertaining to reimbursements. As a result, there is normally no material difference between the amounts we bill and the amounts we receive for services provided to Medicare patients. We are constructing a new hospital building on leased land. The hospital building is being constructed by Guangxi Construction Engineering Corporation Langdong 8th Group (“Langdong 8th Group”). Costs capitalized primarily consists of payments for construction costs, acquisition cost, land rights cost, development expenditure, professional fees, and capitalized interest. As of December 31, 2015, the Company had paid approximately $15,300,000 for the construction of the hospital. In addition to what we had paid for the hospital building construction, we estimate the additional costs to complete the project to be $31,000,000. The Company expects to seek to obtain additional funding through the completion of additional equity, debt, or joint venture transactions. The land lease term will start upon completion of the new hospital construction. The new hospital is expected to be completed by the end of 2017 subject to availability of funds. The Company will amortize the cost of the hospital building over the life of the land lease of twenty years. We plan to acquire other hospitals and companies involved in the healthcare industry in the PRC using cash and shares of our common stock. Substantial capital may be needed for these acquisitions and we may need to raise additional funds through the sale of our common stock, debt financing or other arrangements. We do not have any commitments or arrangements from any person to provide us with any additional capital. Additional capital may not be available to us, or if available, on acceptable terms, in which case we would not be able to acquire other hospitals or businesses in the healthcare industry. 6 Item 1.Business - continued Regulations pertaining to our Business According to the PRC Regulation of Healthcare Institutions, hospitals shall register with the Administration of Health of the local government to obtain the necessary business license for the provision of hospital services. We received our renewed business license from Nanning City government in November of 2007, and this license is valid until November, 2020. Other existing regulations having material effects on our business include those dealing with physician's licensing, usage of medicine and injection, public security in health and medical advertising. Customers The Company had three major customers for the years ended December 31, 2015 and 2014: Nanning Social Insurance Center,Guangxi Province Social Insurance Center, and China UMS. Nanning Social Insurance Center accounted for 36% and 33% of revenue for the years ended December 31, 2015 and 2014, respectively. Guangxi Province Social Insurance Center accounted for 5% of revenue for the years ended December 31, 2015 and 2014, respectively. China UMS accounted for 15% and 13% of revenue for the years ended December 31, 2015 and 2014, respectively. Suppliers The Company purchases the majority of its medicine supplies from three suppliers which accounted for more than 50% of our total purchases in 2015. The rest are from around 28 different suppliers. One of the suppliers, Guangxi Tongji Medicine Co. Ltd., a related company that our Chief Executive Officer controls accounted for 2% of our total purchases in 2015. Competition We compete with eleven government-owned hospitals and three privately owned hospitals in the city of Nanning. We believe that we will be able to effectively compete with them because we: ·Provide advanced medical facilities and comfortable environments ·Maintain the highest level of professional healthcare ·Offer competitive prices for medical treatmentand drugs and medications. Marketing To increase our visibility we built several “Tongji Hospital” signs at locations near our hospital and some busy streets in Nanning city. We also send out our experts and medical team to communities to provide free public services including consultation and medical services to attract customers.Some other marketing activities include media advertising, holiday promotions, telephone services, and reduced fees. In the future we plan to further strengthen our marketing efforts and improve our brand awareness through advertising on newspapers, magazines and television. We will continue to focus on community medical service by maintaining good relationship with our communities, and providing quality medical service to the neighborhood residents. We will set up our marketing department and team to focus on specific market and patients. We understand that the key to success is to provide quality services. Marketing expenses for the year ended December 31, 2015 is approximately $5,000. Budgeted marketing expenses for the year ended December 31, 2016 is approximately $11,000 in an effort to improve our brand awareness. 7 Item 1.Business - continued PRC Laws and Regulations Affecting Our Business Healthcare providers in China are required to comply with many laws and regulations at the national and local government levels. These laws and regulations include the following: · We must register with and maintain an operating license from the local Administration of Health. We are subject to review by the local Administration of Health at least once every three years. If we fail to meet the standards listed below, our license may be revoked. · The Licensed Physician Act requires that we only hire doctors who have been licensed by the PRC government. · All drugs and medications used in our hospital must be prepared, transported, and used under the supervision of our internal Commission of Drug Affairs Management. · All waste materials from our hospital must be properly collected, sterilized, deposited, transported and disposed of. We are required to keep records of the origin, type and amount of all waste materials generated by our hospital. · We must have at least 20 beds and at least 14 medical professionals on staff, including three doctors and five nurses. · We must provide medical services in a variety of areas, including: surgery, internal medicine, gynecology, emergency care, ophthalmology, traditional Chinese medicine, medical imaging, and physical therapy. · We must establish and follow protocols to prevent medical malpractice. The protocols require us to: o insure that patients areadequately informedbefore they consent to medical operations or procedures; o maintain complete medical records which are available for review by the patient, physicians and the courts; o voluntarilyreportany event ofmalpracticeto a localgovernment agency; o support the medical services we provide in any administrative investigation or litigation. If we fail to comply with applicable laws and regulations, we could suffer penalties, including the loss of our license to operate. Before we can acquire a hospital or a company in the healthcare field in the PRC, we will be required to submit an application to the PRC Ministry of Commerce. As part of the application we must submit a number of documents, including: · Our financial statements and the financial statements of the company we propose to acquire, · A copy of the business license of the company we propose to acquire, · Evidence that the shareholders of the company we propose to acquire have approved the transaction, and · An appraisal, conducted by an independent party, of the value of the company we propose to acquire. Our agreements with the Nanning Municipal and the Guangxi Provincial Medicare Funds require us to: · Resolve any patient complaints on a timely basis; · Follow the Basic Medical Treatment Insurance procedures of the City of Nanning and the Province of Guangxi; · Report any accident to the Medicare Funds within 72 hours; · Determine if patients are eligible for coverage by the Medicare Funds; · Control costs by refraining from unnecessary treatments or procedures; and · Discharge in-patients when their medical condition allows so as not to prolong their stay in the hospital. Our agreements are renewed annually if approved by the Medicare Funds. Taxes In accordance with the relevant tax laws and regulations of PRC, the corporation income tax rate is 25% of net income. The Company incurred no income taxes for the years ended December 31, 2015, 2014 and 2013 due to the net loss incurred in the three years. 8 Item 1.Business - continued In addition, companies in the PRC are required to pay business taxes consisting of 5% of revenue from providing medical treatment, and city construction taxes and educational taxes of 7% and 3%, respectively of the business taxes. The Company was granted an exemption from the local tax bureau from these taxes in April 2010. The tax exempt status will remain effective until notification from the tax bureau. The Company does not accrue United States income taxes on unremitted earnings from foreign operations, as it is the Company’s intention to invest these earnings in the foreign operations indefinitely. However, the Company may be subject to penalties of approximately $40,000 for failure to file United States income tax returns andForm 5472 from 2006 to 2009. The Company is in the process of requesting penalty abatement from the IRS. The Company is current in its tax filings in the US. Required Statutory Reserve Funds In accordance with current Chinese laws, regulations and accounting standards, we are required to set aside as a general reserve at least 10% of our after-tax profits. Appropriations to the reserve account are not required after these reserves have reached 50% of our registered capital. These reserves are created to fund potential operating losses and are not distributable as cash dividends. We are also required to set aside between 5% to 10% of our after-tax profits to the statutory public welfare reserve. In addition, at the discretion of our directors, we may set aside a portion of our after-tax profits for enterprise expansion funds, staff welfare and bonus funds and a surplus reserve. These statutory reserves and funds can only be used for specific purposes and may not be distributed as dividends. Employees As ofApril 10, 2016,wehave 110 employees, consisting of 27 licensed physicians and medical professionals, 43 nurses, 8 pharmacists, and 32 employees in administration and finance. None of our employees are represented by a labor union or similar collective bargaining organization. We believe that our relations with our employees are good. Item 1A. Risk Factors. Not applicable. Item 1B. Unresolved Staff Comments. None. Item 2.Properties. All land in the PRC is owned by the government and cannot be sold to any individual or entity. Instead, the government grants landholders a "land use right" after a purchase price for such "land use right" is paid to the government. The "land use right" allows the holder to use the land for a specified long-term period of time and enjoys all the incidents of ownership of the land. The following are the details regarding our land use rights of the land that we use in our business. We lease our two hospital buildings, one for in-patient service and the other for out-patient, from Guangxi Tongji Medicine Co., Ltd, a company controlled by our Chief Executive Officer, Yunhui Yu. The lease on the buildings was renewed on March 1, 2015 for a further three-year term with a monthly rent of approximately $4,800. The rate was negotiated at arm’s length. We are constructing a new hospital building on leased land. The hospital building is being constructed by Guangxi Construction Engineering Corporation Langdong 8th Group (“Langdong 8th Group”). Costs capitalized primarily consists of payments for construction costs, acquisition cost, land rights cost, development expenditure, professional fees, and capitalized interest. As of December 31, 2015, the Company had paid approximately $15,300,000 for the construction of the hospital. The Company expects to seek to obtain additional funding through the completion of additional equity, debt, or joint venture transactions. The land lease term will start upon completion of the new hospital construction. The new hospital is expected to be completed by the end of 2017 subject to availability of funds. 9 Item 3.Legal Proceedings In September 2009, Guangxi Nanning Tingyouyuxiang Commercial Co., Ltd. (“Tingyouyuxiang”) filed a civil suit against NTH in the People’s Court. In the complaint, Tingyouyuxiang asserted a breach of contract claim against NTH, alleging that NTH had failed to make timely and total payment of RMB 5,050,000 (approximately $800,000)under certain Supplement Agreement by and among NTH, Tingyouyuxiang and the Eighth Group ofLangdong Village Committee, Nanhu Community Office, Qingxiu District, Nanning City (the “Village Committee”). On December 30, 2009, the People’s Court ruled that NTH shall pay to Tingyouyuxiang damages of RMB 5,050,000 (approximately $800,000) plus interest and the court hearing fee approximately $320,000. On March 9, 2013, NTH appealed to the Intermediate Court, alleging, among other things, that NTH was never served. On June 6, 2013, the Intermediate Court remanded the case to the People’s Court.On April 16, 2014, the Intermediate Court dismissed Tingyouyuxiang’s appeal and affirmed the decision of the People’s Court. Upon settlement of the lawsuit, the Company had accrued approximately $1,370,000 in settlement payableas of December 31, 2015. Item 4. Mine Safety Disclosures. Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Our common stock trades on the OTC Bulletin Boardunder the symbol "TONJ.OB". There have been very little trades in our shares of common stock in 2015 and no trades in 2014. The table below presents the high and low bid for our common stock for each quarter from January 1, 2015 through December 31, 2015. These prices reflect inter-dealer prices, without retail markup, markdown, or commission, and may not represent actual transactions. Year ended December 31, 2015 High Low 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ Holders of Securities As ofApril 15, 2016, wehad 418 record shareholders and 15,812,191 outstanding shares of common stock. All of our outstanding shares are eligible for sale pursuant to Rule 144. In general, under Rule 144 as currently in effect, a person who is not one of our officers, directors, or principal shareholders, and who has owned their shares for at least six months,may sell their shares without limitation in the public market. Holders of common stock are entitled to receive dividends as may be declared by our Board of Directors. The Board of Directors is not obligated to declare a dividend and it is not anticipated that dividends will ever be paid. During the year ended December 31, 2015, we did not purchase any shares of our common stock from third parties in a private transaction or as a result of any purchases in the open market. None of our officers or directors,or any of our principal shareholders purchased any shares of our common stock, on our behalf, from third parties in a private transaction or as a result of purchases in the open market during the year ended December 31, 2015. 10 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. - continued Dividends We have not declared or paid any cash dividends on our common stock since our inception, and our board of directors currently intends to retain all earnings for use in the business for the foreseeable future. Any future payment of dividends will depend upon our results of operations, financial condition, cash requirements and other factors deemed relevant by our board of directors. There are currently no restrictions that limit our ability to declare cash dividends on its common stock and we do not believe that there are any that are likely to do so in the future. Recent Sales of Unregistered Securities We did not issue any unregistered securities during the fiscal year 2015. Item 6. Selected Financial Data. Not applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements and the notes thereto included elsewhere in this Annual Report on Form 10-K, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of such financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. On an ongoing basis, we evaluate these estimates, including those related to useful lives of real estate assets, bad debts, impairment, contingencies and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. There can be no assurance that actual results will not differ from those estimates. The analysis set forth below is provided pursuant to applicable SEC regulations and is not intended to serve as a basis for projections of future events. See “Cautionary Statement Regarding Forward Looking Statements” above. Overview NTH or Tongji Hospital was established in Nanning City Guangxi Province of PRC by Guangxi Tongji Medical Co. Ltd. and an individual on October 30, 2003. NTH is a designated hospital for medical insurance in City of Nanning and Guangxi Province. NTH specializes in the areas of internal medicine, surgery, gynecology, pediatrics, emergency medicine, ophthalmology, medical cosmetology, rehabilitation, dermatology, otolaryngology, traditional Chinese medicine, medical imaging, anesthesia, acupuncture, physical therapy, health examination, and prevention. On December 27, 2006, we, through our wholly-owned subsidiary, Tongji, Inc., a Colorado company, acquired 100% of the equity in NTH pursuant to an Agreement and Plan of Merger. We issued 15,652,557 shares of common stock to the shareholders of NTH in exchange for 100% of the issued and outstanding shares of NTH. Accordingly, NTH became a wholly owned subsidiary of Tongji, Inc. We have been in the business of operating hospitals and providing healthcare services in Nanning, Guangxi province of the PRC. The acquisition of NTH was accounted for as a reverse acquisition under the purchase method of accounting since the shareholders of NTH obtained control of the consolidated entity. Accordingly, the reorganization of the two companies was recorded as a recapitalization of NTH. We treated NTH as the continuing operating entity. We have two sources of operating revenues: in-patient service revenues and out-patient service revenues. In addition to provide services to our patients, we also sell pharmaceutical drugs to our patients. Revenues from such sales are included in either our in-patient service revenues or our out-patient service revenues. Our revenues come from individuals as well as third-party payers, including PRC government programs and insurance providers, under which the hospital is paid based upon local government established charges. Revenues are recorded at estimated net amounts due from patients or third-party payers. Revenues from pharmaceutical drug sales are recognized upon the drug being administered to a patient or at the time a prescription by a registered physician is filled. 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Patient revenues are recorded based on pre-established rates set by the local government. The Company bills for services provided to Medicare patients through a medical card (the US equivalent of an insurance card). Historically, there have been no significant differences between the amounts the Company has billed the government Medicare funds and the amounts collected from the Medicare funds. Results of Operation Comparison of Years Ended December 31, 2015 and 2014 (Dollars) Years Ended December 31, Operating Revenue $ % $ % Operating Expenses % % Loss from operations ) % ) % Other expenses % % Net Loss $ ) % $ ) % Operating Revenue Operating revenue for the year ended December 31, 2015, which resulted primarily from in-patient services and out-patient services, was $23,375,576, a decrease of $146,660 or 6%, as compared with the operating revenue of $2,522,236 for the year ended December 31, 2014. Our in-patient service revenue was $1,098,044 for the year ended December 31, 2015, as compared to $1,137,940 for the year ended December 31, 2014, a slight decrease of $39,896 or 4%. The decrease was primarily a result of the closure of an internal-medicine department during the first three quarters of 2015. Our out-patient service revenue was $1,277,532 for the year ended December 31, 2015, a decrease of $106,764 or 8% as compared to $1,384,296 for the year ended December 31, 2014. The decrease was primarily a result of the closure of a pediatric clinic in 2015. Operating Expenses Operating expenses were $2,834,358 for the year ended December 31, 2015, a slight increase of $22,789 or 1% as compared to $2,811,569 for year 2014. The increase is primarily due to the increase of approximately $157,000 in depreciation and amortization expense, and the increase of approximately $78,000 in salary and fringes offset by the decrease of approximately $123,000 in impairment loss and the decrease of approximately $90,000 in administrative and other operating expenses. Lossfrom Operations Operating loss was $458,782 for the year ended December 31, 2015, an increase of $169,449 or 59% as compared with operating loss of $289,333 for the year ended December 31, 2014. The increase is primarily due to decrease in in-patient and out-patient revenue. Interest Expense Interest expense in 2015 was $171,794, a decrease of $35,862 or 17% as compared to $207,656 in the year 2014. The decrease was primarily due to the decrease in capital lease obligations. 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Income Taxes The Company is subject to PRC income tax rate of 25%. The Company had a net operating loss for the years 2015 and 2014. Therefore we established no provision for income taxes for both years. The Company accrued tax penalties of approximately $41,000 for not filing the US income tax returns between 2006 and 2009. The Company is otherwise current with its required US tax filings. The Company does not accrue United States income taxes on unremitted earnings from foreign operations, as it is the Company’s intention to invest these earnings in foreign operations indefinitely. Net Loss As a result of the foregoing, we had a net loss of $588,557 for the year ended December 31, 2015, an increase of $126,573 or 27% compared with a net loss of $461,984 for the year ended December 31, 2014. Liquidity and Capital Resources The following shows our material sources and uses of cash during the periods presented: Years Ended December 31, Net cash provided by (used in)operations $ $ Net cash used in investing activities $ $ Net cash provided by financing activities $ $ Overview We had net working capital deficit of $17,782,721 on December 31, 2015, which is an increase of $312,941 over a net working capital deficit of $17,469,780 on December 31, 2014. As we discussed above, we incurred a loss from operations of $458,782 for the year ended December 31, 2015, compared to a loss from operations of $289,333 for the year ended December 31, 2014. We incurred a net loss of $558,557 for the year ended December 31, 2015, compared to a net loss of $461,984 for the year ended December 31, 2014. Cash and Going Concern Our cash was $9,606 at the beginning of the year ended December 31, 2015 and increased to $10,300 by the end of the year, a slight increase of $694 or 7%. We have a negative working capital of $17,782,721, an accumulated deficit of $3,565,562, and a stockholders’ deficit of $2,873,267 as of December 31, 2015. The Company’s ability to continue as a going concern ultimately is dependent on the management’s ability to obtain equity or debt financing, attain further operating efficiencies, and achieve profitable operations. Management has taken certain restructuring steps to provide the necessary capital to continue its operations. These steps included: 1) plan to convert existed related parties’ loans into equity, 2) to complete construction of the new hospital and begin generating revenue by the end of 2017, 3) plan to increase sales revenue with additional medical equipment, 4) the company intend to get more funds from a related party controlled by our CEO to complete the construction of the new hospital. No assurances can be given that the steps taken will provide necessary capital for the Company to continue its operations. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company not be able to continue as a going concern. 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Net CashProvided by Operating Activities Net cash used in operating activities was $41,904 for the year ended December 31, 2015, a decrease of $520,105 or 109% as compared to cash provided by operations of $478,201for the year of 2014. Factors that contributed to the decrease in cash provided by operating activities are primarily due to a decrease of approximately $126,000 in operating loss and a decrease of approximately $235,000, $120,000, $125,000, and $58,000 in changes in account receivables, impairment loss, accounts payable and accrued expenses, and other payables, respectively. Net Cash Used in Investing Activities Net cash used in investing activities was $842,047 for the year ended December 31, 2015, a decrease of $1,354,977 or62%from $2,197,024 for the year of 2014. The decrease was primarily attributable to the decrease in expenditure in construction of the new hospital building. Net Cash Provided by Financing Activities Net cash provided by financing activities was $885,085 for the year ended December 31, 2015, a decrease of $836,231 as compared to $1,721,316 for the year of 2014. The difference was primarily attributable to decrease in financial assistance from related parties to fund the construction of the new hospital building. Trends, Events and Uncertainties The China Ministry of Health, as well as other related agencies, has proposed changes to the prices we can charge for medical services, drugs and medications. We cannot predict the impact of these proposed changes since the changes are not fully defined and we do not know whether those proposed changes will ever be implemented or when they may take effect. We are constructing a new hospital building on leased land. The hospital building is being constructed by Guangxi Construction Engineering Corporation Langdong 8th Group (“Langdong 8th Group”). Costs capitalized primarily consists of payments for construction costs, acquisition cost, land rights cost, development expenditure, professional fees, and capitalized interest. As of December 31, 2015, the Company had paid approximately $15,300,000 for the construction of the hospital. In addition to what we had paid for the hospital building construction, we estimate the additional costs to complete the project to be $31,000,000. The Company expects to seek to obtain additional funding through the completion of additional equity, debt, or joint venture transactions. The land lease term will start upon completion of the new hospital construction. The new hospital is expected to be completed by the end of 2017 subject to availability of funds. We plan to acquire other hospitals and companies involved in the healthcare industry in the PRC using cash and shares of our common stock. Substantial capital may be needed for these acquisitions and we may need to raise additional funds through the sale of our common stock, debt financing or other arrangements. We do not have any commitments or arrangements from any person to provide us with any additional capital. Additional capital may not be available to us, or if available, on acceptable terms, in which case we would not be able to acquire other hospitals or businesses in the healthcare industry. Other than the factors listed above we do not know of any trends, events or uncertainties that have had or are reasonably expected to have a material impact on our net sales or revenues or income from continuing operations. Our business is not seasonal in nature. Contractual Obligations and Off-Balance Sheet Arrangements We do not have any off-balance sheet items reasonably likely to have a material effect on our financial condition. 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Critical Accounting Policies and Estimates REVENUE RECOGNITION The Company's revenue recognition policies are in compliance with Staff Accounting Bulletin 104 (ASC 605). Service revenue is recognized once all of the following have occurred and services were rendered: a formal arrangement exists, the price is fixed or determinable and collection is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. The Company generates revenue from individual patients as well as third-party payers, including PRC government programs and insurance providers, under which the hospital is paid based upon government established charge rates. Revenues for pharmaceutical drug sales are recognized upon the drug being administered to a patient. Patient revenues are recorded based on pre-established rates set by the local government. The Company bills for services provided to Medicare patients through a medical card (the US equivalent of an insurance card). There have not been significant differences between the amounts the Company has billed the government Medicare funds and the amounts collected any other revenue recognition criteria, as described above, has been met from the Medicare funds. IMPAIRMENT OF LONG-LIVED ASSETS The Company applies the provisions of FASB Topic ASC 360, “Property, Plant, and Equipment”, issued by the Financial Accounting Standards Board ("FASB"). The Company reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable through the estimated undiscounted cash flows expected to result from the use and eventual disposition of the assets. Whenever any such impairment exists, an impairment loss will be recognized for the amount by which the carrying value exceeds the fair value. The Company tests long-lived assets, including property, plant and equipment and intangible assets subject to periodic amortization, for recoverability, at least annually, or more frequently upon the occurrence of an event or when circumstances indicate that the net carrying amount is greater than its fair value. Assets are grouped and evaluated at the lowest level for their identifiable cash flows that are largely independent of the cash flows of other groups of assets. The Company considers historical performance and future estimated results in its evaluation of potential impairment and then compares the carrying amount of the asset to the future estimated cash flows expected to result from the use of the asset. If the carrying amount of the asset exceeds estimated expected undiscounted future cash flows, the Company measures the amount of impairment by comparing the carrying amount of the asset to its fair value. The estimation of fair value is generally measured by discounting expected future cash flows as the rate the Company utilizes to evaluate potential investments. The Company estimates fair value based on the information available in making whatever estimates, judgments and projections are considered necessary. Impairment losses were $154,296 and $277,032 on long-lived assets for the years ended December 31, 2015 and 2014. BASIC AND DILUTED EARNINGS PER SHARE Earnings per share is calculated in accordance with the FASB Topic ASC 260. Basic net income (loss) per share is based upon the weighted average number of common shares outstanding. Diluted net income (loss) per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. The Company granted an option to purchase 100,000 shares of common stock to the Company’s CFO on March 31, 2011. Due to the net loss incurred in 2015 and 2014, the stock option has an antidilutive effect, therefore the option was not considered in the weighted average number of common shares outstanding calculation. 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued RECENT ACCOUNTING PRONOUNCEMENTS In May 2014, the FASB issued Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers (ASU2014-09), which supersedes nearly all existing revenue recognition guidance under U.S. GAAP. The core principle of ASU2014-09 is to recognize revenues when promised goods or services are transferred to customers in an amount that reflects the consideration to which an entity expects to be entitled for those goods or services. ASU2014-09 defines a five step process to achieve this core principle and, in doing so, more judgment and estimates may be required within the revenue recognition process than are required under existing U.S. GAAP.The standard is effective for annual periods beginning after December 15, 2016, and interim periods therein, using either of the following transition methods: (i) a full retrospective approach reflecting the application of the standard in each prior reporting period with the option to elect certain practical expedients, or (ii) a retrospective approach with the cumulative effect of initially adopting ASU2014-09 recognized at the date of adoption (which includes additional footnote disclosures).Early adoption is not permitted.The adoption of this guidance is not expected to have a material impact on the Company’s consolidated financial statements. In August 2014, the FASB issued Accounting Standards Update No. 2014-15, Presentation of Financial Statements – Going Concern (Subtopic 205-40), Disclosure of Uncertainties about an Entities Ability to Continue as a Going Concern (ASU 2014-15).The guidance in ASU 2014-15 sets forth management's responsibility to evaluate whether there is substantial doubt about an entity's ability to continue as a going concern as well as required disclosures. ASU 2014-15 indicates that, when preparing financial statements for interim and annual financial statements, management should evaluate whether conditions or events, in the aggregate, raise substantial doubt about the entity's ability to continue as a going concern for one year from the date the financial statements are issued or are available to be issued. This evaluation should include consideration of conditions and events that are either known or are reasonably knowable at the date the financial statements are issued or are available to be issued, as well as whether it is probable that management's plans to address the substantial doubt will be implemented and, if so, whether it is probable that the plans will alleviate the substantial doubt. ASU 2014-15 is effective for annual periods ending after December 15, 2016, and interim periods and annual periods thereafter. Early application is permitted.The adoption of this guidance is not expected to have a material impact on the Company’s consolidated financial statements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. 16 Item 8. Financial Statements and Supplementary Financial Statements. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Tongji Healthcare Group, Inc. and Subsidiaries: We have audited the accompanying consolidated balance sheets of Tongji Healthcare Group, Inc. and Subsidiaries (the “Company”) as of December 31, 2015 and 2014, and the related consolidated statements of operations and comprehensive loss, statement of changes in stockholders’ deficit, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that we considered appropriate under the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Tongji Healthcare Group, Inc. and Subsidiaries as of December 31, 2015 and 2014 and the results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, these conditions raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. /s/ Anton & Chia, LLP Newport Beach, California April 14, 2016 17 TONGJI HEALTHCARE GROUP, INC. CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2015 and 2014 ASSETS Current Assets Cash $ $ Accounts receivable, net Due from related parties Medical supplies Prepaid expenses and other current assets Total Current Assets Equipment, net Construction in progress Deposits Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Due to related parties Other payable Short-term loan - Current portion of capital lease payable Total Current Liabilities Settlement payable Capital lease payable - Total Liabilities STOCKHOLDERS' DEFICIT Preferred stock; $0.001 par value, 20,000,000 shares authorized and none issued and outstanding - - Common stock; $0.001 par value, 50,000,000 shares authorized and 15,812,191 shares issued andoutstanding as of December 31, 2015 and 2014 respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 18 TONGJI HEALTHCARE GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONSAND COMPREHENSIVE LOSS FOR THE YEARS ENDED DECEMBER 31, 2015 and 2014 OPERATING REVENUE In-patient service revenue $ $ Out-patient service revenue Total operating revenue OPERATING EXPENSES Administrative expenses Depreciation and amortization expenses Impairment loss Medicine and supplies Other operating expenses Salary and fringes Total operating expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Other income Interest expense, net ) ) Total Other Expense ) ) LOSS BEFORE INCOME TAXES ) ) Provision for income taxes - - NET LOSS ) ) OTHER COMPREHENSIVE INCOME(LOSS) Foreign currency translation gain (loss) NET COMPREHENSIVE LOSS $ ) $ ) Net loss per common stock-Basic and Diluted $ ) $ ) Weighted average common stock outstanding Basic and Diluted The accompanying notes are an integral part of theseconsolidated financial statements. 19 TONGJI HEALTHCARE GROUP, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIT FOR THE YEARS ENDED DECEMBER 31, 2 Additional Accumulated Other Total Common Stock Paid In Statutory Retained Earnings/ Comprehensive Stockholders' Shares Amount Capital Reserve Accumulated Deficit Income/(Loss) Deficit Balance as of December 31, 2013 - ) ) Foreign exchange translation loss - Stock option Net loss - ) - ) Balance as of December 31, 2014 $ $ $
